IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-61,645-01


EX PARTE RONNIE PAUL THREADGILL





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 28,207 IN THE 13TH DISTRICT COURT

NAVARRO COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In July 2002, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc., and
the trial court, accordingly, set punishment at death.  This Court affirmed applicant's conviction
and sentence on direct appeal.  Threadgill v. State, 146 S.W.2d 654 (Tex. Crim. App. 2004). 
	Applicant presents eight allegations in his application in which he challenges the validity
of his conviction and resulting sentence.  In his fourth allegation, applicant claims, in part, that
his trial counsel were ineffective for (1) failing to prepare for and cross-examine the State's
expert witness, Dr. Lisa Clayton, and (2) failing to call his own mental health expert, Dr. Gilda
Kessner, to rebut Clayton's testimony.  Applicant's trial counsel did not address these allegations
in affidavits filed in this case.  There is nothing in the record indicating why counsel chose not to
cross-examine Clayton, to utilize Kessner for Clayton's cross-examination, or to recall Kessner
in rebuttal of Clayton's testimomy.  Therefore, this cause is remanded to the trial court so that the
habeas corpus record can be supplemented with affidavits or testimony from counsel specifically
responding to these allegations.  The trial court shall enter supplemental findings and forward its
findings together with the supplemental evidence to this Court within ninety (90) days of the date
of this Order.
 All other relief is denied.
	IT IS SO ORDERED THIS THE 18TH DAY OF MAY , 2005.

Do Not Publish